DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5-7, filed 12/23/2020 with respect to 35 USC §103 rejection of claims 1-9 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant has canceled previously rejected claims and amended to add new claims 10-22. In response examiner points to rejection below and newly cited references. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings et al (US 20160292918 A1) and Rantala et al (US 2018/0252921 A1) 

Regarding claim 10, Cummings discloses a crane controller for controlling a crane ([0053] Wearable computer), the crane controller comprising: 
a visualization apparatus configured to: generate a stereoscopic camera image having depth information of a working environment of the crane to be used by an operator ([0066] Display units 402 and 409 provide a stereoscopic augmented view to user, [0087] Virtual object 709 is magnified to coincide with the size and position of real object 706 to create a perceived depth of focus d), and 

wherein the visualization apparatus includes a display device configured to display the stereoscopic camera image together with the overlying graphic auxiliary representation ([0100] Augmented reality application 1001 overlays the selected layers of BIM 1002 at the determined position to generate stereoscopic image overlay 1006 for display)

Rantala discloses a crane controller for controlling a crane ([0056], a lifting device 110 belonging to the system) comprising 
generate a graphic auxiliary representation overlying the stereoscopic camera image, the graphic auxiliary representation representing a dimension to be recognized in the stereoscopic camera ([0078] status information of the lifting device, such as condition monitoring and maintenance data about a part of the lifting device towards which the gaze of the operator is directed, e.g. a hook block or a control device, the part may contain an identification detected by the smart glasses or the smart glasses detect the shape of the part. [0081] The operator may be provided with assistive data, such as route directions as a map, a distance and a direction) 

Cummings and Rantala are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the wearable computer of Cummings to include generate a graphic auxiliary representation overlying the stereoscopic camera image, the graphic auxiliary representation representing a dimension to be recognized in the stereoscopic camera image as described by Rantala.

 The motivation for doing so would have been to improve the ease and/or the efficiency of operating a crane, to improve the safety (Rantala, [0005]). 

Therefore, it would have been obvious to combine Cummings and Rantala to obtain the invention as specified in claim 10.

Regarding claim 11, Cummings discloses wherein the display device is one of virtual reality goggles or a 3D display screen ([0052] user device 200 includes wearable computer 201 connected to headset)



Rantala discloses wherein the graphic auxiliary representation represents a spacing between a working part of the crane and a reference object in the working environment of the crane  ([0077], points of the tower crane and the material hoist on the map can be observable, and then it is possible to measure the distance of the material hoist from the ground)

Cummings and Rantala are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the wearable computer of Cummings to include wherein the graphic auxiliary representation represents a spacing between a working part of the crane and a reference object in the working environment of the crane. as described by Rantala.

 The motivation for doing so would have been to improve the ease and/or the efficiency of operating a crane, to improve the safety (Rantala, [0005]). 

Therefore, it would have been obvious to combine Cummings and Rantala to obtain the invention as specified in claim 12.




Rantala discloses wherein the graphic auxiliary representation includes a warning representation generated when the spacing between working part of the crane and the reference object is below a predetermined value  ([0074] a safety area of the loading member or the load (e.g. 1 m in each direction from the detected shapes of the load, when the load is moving the safety area is grown in the direction of the motion), a dynamically adjusting safety area according to the weight and speed of the load;)

Cummings and Rantala are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the wearable computer of Cummings to include wherein the graphic auxiliary representation includes a warning representation generated when the spacing between working part of the crane and the reference object is below a predetermined value as described by Rantala.

 The motivation for doing so would have been to improve the ease and/or the efficiency of operating a crane, to improve the safety (Rantala, [0005]). 

Therefore, it would have been obvious to combine Cummings and Rantala to obtain the invention as specified in claim 13.

Regarding claim 14, Cummings discloses wherein the working part of the crane and the reference object are predeterminable or predetermined ([0094] Registration marker 805 is in view of user device 808. The projected BIM shows the correct installation position 814 in view of user)

Regarding claim 15, Cummings is silent to wherein the spacing between the working part of the crane and the reference object is represented by a marking appearing in size proportionally to the spacing..

Rantala discloses wherein the spacing between the working part of the crane and the reference object is represented by a marking appearing in size proportionally to the spacing.  ([0081] a distance and a direction, a route drawn into a space, highlighting of the target location (e.g. frames highlighted with glow around the target).)

Cummings and Rantala are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the wearable computer of Cummings to include wherein the spacing between the working part of the crane and the reference object is represented by a marking appearing in size proportionally to the spacing as described by Rantala.

 The motivation for doing so would have been to improve the ease and/or the efficiency of operating a crane, to improve the safety (Rantala, [0005]). 

Therefore, it would have been obvious to combine Cummings and Rantala to obtain the invention as specified in claim 15.

Regarding claim 16, Cummings discloses wherein the marking is located at a surface of the reference object facing towards the working part of the crane ([0096] Registration marker 902 includes shape 905 and code 906. Any polygon may be employed for shapes 903 and 905.).

Regarding claim 17, Cummings discloses wherein the dimension represented by the graphic auxiliary representation is a dimension of a working part of the crane relative to a reference object in the working environment of the crane ([0094] Crane 815 lowers object 813 towards location 812. Based on the projected BIM, object 813 should be installed at installation position 814)

Regarding claim 18, Cummings discloses wherein the working part of the crane and the reference object are predeterminable or predetermined ([0094] Registration marker 805 is in view of user device 808. The projected BIM shows the correct installation position 814 in view of user)

Regarding claim 19, Cummings discloses wherein the graphic auxiliary representation represents a dimension of a working part of the crane (Figure 8, [0094] crane).

Regarding claim 20, Cummings discloses wherein the graphic auxiliary representation is located on a surface of a reference object disposed beneath the working part, the surface facing towards the working part of the crane (Figure 8, Based on the projected BIM, object 813 should be installed at installation position 814 ).

Regarding claim 21, Cummings discloses wherein the working part of the crane and the reference object are predeterminable or predetermined ([0094] Registration marker 805 is in view of user device 808. The projected BIM shows the correct installation position 814 in view of user)

Regarding claim 22, Cummings discloses a crane comprising the crane controller according to claim 10 ([0094] standing in construction site 800 wearing user device  ).


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618